Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: this claim recites “the input unit” which does not have antecedent basis in the claims, although the scope and intent of the claim is clear.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1: “an interface screen generation unit configured to…;”
 “a measurement procedure information storage unit…;” and
 “a write unit configured to…”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification shows that figure 4 and paragraphs 44-52 of the written description connect the claimed functions to their corresponding structure.  
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being obvious over claims 1 and 4 of U.S. Patent No. 11,189,086, in view of Miller (U.S. Patent Application Publication No. 2015/0097828), referred herein as Miller.
Regarding independent claim 1 of the instant application, although the conflicting claims are not identical, the claims are not patentably distinct because claim 1 of the instant application is an obvious variant of patent claims 1 and 4, as illustrated below, and is therefore unpatentable over patent claims 1 and 4, in view of Miller.
An illustration of the claim correspondence is as follows:
U.S. Patent No. 11,189,086
Instant Application
1. A measurement control device comprising: a three-dimensional sensor unit configured to detect a position and a three-dimensional shape in a three-dimensional space of an object present within a detection range;


a measurement procedure information storage unit configured to store in advance, for each of a plurality of objects, information on a three-dimensional shape of each of the plurality of objects and measurement procedure information including measurement information for each of a plurality of measurement points and information indicating input order for the measurement information for each of the plurality of measurement points, the measurement information for each of the plurality of measurement points including information specifying each of the plurality of measurement points in the three-dimensional shape and information indicating a measurement content at the each of the plurality of measurement points; a measurement procedure information extraction unit configured to search the measurement procedure information storage unit to specify one of the plurality of objects which has the three-dimensional shape substantially identical to a three-dimensional shape of a target object in a measuring device in use based on the three-dimensional shape of the target object detected by the three-dimensional sensor unit, and the measurement procedure information extraction unit being configured to extract the measurement procedure information on the specified object from the measurement procedure information storage unit as the measurement procedure information on the target object, a coordinate system setting unit configured to control the measuring device in use to set a detection coordinate system in the three-dimensional sensor unit as a coordinate system of the measuring device in use; and a control unit configured to cause the measuring device in use to measure the target object on the basis of the measurement procedure information on the target object.

4. The measurement control device according to claim 1, wherein the control unit is configured to cause the measuring device in use to measure the target object in an order according to the input order for the measurement information for each of the plurality of measurement points, which is included in the measurement procedure information on the target object.
1. An offline teaching device comprising: a three-dimensional sensor
unit configured to detect a position and a three-dimensional shape in a three-dimensional space of an object present within a detection range; a display unit configured to display, in a visible manner, the three-dimensional shape of the object detected by the three-dimensional sensor unit; an interface screen generation unit configured to generate an interface screen for receiving an input of a plurality of measurement information each including information specifying each of a plurality of measurement points in the three-dimensional shape of the object and information indicating a measurement content at the each of the plurality of measurement points and configured to cause the display unit to display the interface screen together with the three-dimensional shape of the object;



a measurement procedure
information storage unit; and a write unit configured to write, to the measurement procedure information storage unit, information on the three-dimensional shape of the object and a plurality of measurement procedure information, each of the plurality of measurement procedure information including each of the plurality of measurement information for the each of the plurality of measurement points input sequentially via the interface screen by using an input unit and information indicating input order for the plurality of measurement information for the each of the plurality of measurement points, wherein the interface screen generation unit is configured to cause the display unit to display the interface screen in which a plurality of options are allowed to be selected as the measurement content, wherein the measurement content includes at least one selected from a group consisting of a roundness, a squareness and a cylindricity of the three-dimensional shape of the object, and 





wherein the plurality of measurement procedure information cause a measuring device to measure the measurement content of a target object


Regarding claim 1, the patent anticipates the limitations of claim 1 outlined above, but does not explicitly anticipate the display and interface limitations outlined above in italic.  However, Miller teaches an offline teaching device comprising a 3D sensor unit configured to detect a position and a three-dimensional shape in a three-dimensional space of an object, and a write unit configured to write information on the three-dimensional shape of the object and measurement procedure information including the measurement information for measurement points indicating input order for the measurement information for the measurement points (fig 4D; para 20, lines 1-7 and the last 3 lines; para 21, lines 5-21; para 25, lines 1-6; para 43, the last 8 lines; para 45, lines 1-8), and further comprising a display unit configured to display, in a visible manner, the three-dimensional shape of the object detected by the three-dimensional sensor unit (fig 4A; para 40, lines 1-2); and an interface screen generation unit configured to generate an interface screen for receiving an input of a plurality of measurement information each including information specifying each of a plurality of measurement points in the three-dimensional shape of the object and information indicating a measurement content at the each of the plurality of measurement points and configured to cause the display unit to display the interface screen together with the three-dimensional shape of the object (fig 4C; para 43, lines 1-4, 13-18, and the last 8 lines; para 44, lines 1-4), wherein the interface screen generation unit is configured to cause the display unit to display the interface screen in which a plurality of options are allowed to be selected as the measurement content (figs 4A and 4C, the options down the right side; para 40; para 44, lines 1-10; para 45, lines 6-8; para 46, lines 1-14), and wherein the plurality of options displayed in the interface screen include at least two selected from a group consisting of a roundness, a squareness and a cylindricity of the three-dimensional shape of the object (figs 4A and 4C, the cylinder geometry is selected [cylindricity], a rectangular geometry is an option [squareness], and an oval is an option and the radius can be input [roundness]; para 40; para 44, lines 1-10).
It would have been obvious to one of ordinary skill in the art to provide the display and screen interface because as known in the art, this enables a user to view and interact with the measurement device procedures, thereby improving the usability and of the device and increasing understanding and accuracy of the measurement procedures (see, for example, Miller, para 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, in view of Yagi et al. (U.S. Patent No. 6,507,406), referred herein as Yagi.
Regarding claim 1, Miller teaches an offline teaching device comprising: a three-dimensional sensor unit configured to detect a position and a three-dimensional shape in a three-dimensional space of an object present within a detection range (para 20, lines 1-7 and the last 3 lines; para 21, lines 5-21); a display unit configured to display, in a visible manner, the three-dimensional shape of the object detected by the three-dimensional sensor unit (fig 4A; para 40, lines 1-2); an interface screen generation unit configured to generate an interface screen for receiving an input of a plurality of measurement information each including information specifying each of a plurality of measurement points in the three-dimensional shape of the object and information indicating a measurement content at the each of the plurality of measurement points and configured to cause the display unit to display the interface screen together with the three-dimensional shape of the object (fig 4C; para 43, lines 1-4, 13-18, and the last 8 lines; para 44, lines 1-4); a measurement procedure information storage unit; and a write unit configured to write, to the measurement procedure information storage unit, information on the three-dimensional shape of the object and a plurality of measurement procedure information, each of the plurality of measurement procedure information including each of the plurality of measurement information for the each of the plurality of measurement points input sequentially via the interface screen by using an input unit and information indicating input order for the plurality of measurement information for the each of the plurality of measurement points (fig 4D; para 25, lines 1-6; para 43, the last 8 lines; para 45, lines 1-8), wherein the interface screen generation unit is configured to cause the display unit to display the interface screen in which a plurality of options are allowed to be selected as the measurement content (figs 4A and 4C, the options down the right side; para 40; para 44, lines 1-10; para 45, lines 6-8; para 46, lines 1-14), wherein the measurement content includes at least one selected from a group consisting of a roundness, a squareness and a cylindricity of the three-dimensional shape of the object (figs 4A and 4C, the cylinder geometry is selected [cylindricity], a rectangular geometry is an option [squareness], and an oval is an option and the radius can be input [roundness]; para 40; para 44, lines 1-10).
Miller does not explicitly teach the device, wherein the plurality of measurement procedure information cause a measuring device to measure the measurement content of a target object.
Yagi teaches a three-dimensional sensor unit configured to detect a position and shape of an object present within a detection range, a display unit configured to display the position and other three-dimensional information, and an interface screen for receiving input measurement information and displaying a plurality of measurement procedure information (col 7, lines 40-44 and 55-63), wherein the plurality of measurement procedure information cause a measuring device to measure the measurement content of a target object (col 8, lines 6-19, 27-35, and 41-50).
It would have been obvious to one of ordinary skill in the art to utilize such measurement procedure information because as taught by Yagi, to helps to more easily replicate measurements made in the past, thus improving the accuracy and usability of the measurement device (see, for example, Yagi, col 2, lines 14-38).
Regarding claim 4, Miller in view of Yagi teaches a non-volatile memory storing a program for causing a computer to function as each unit of the offline teaching device according to claim 1 (Miller, para 27; Yagi, col 3, lines 49-57).
Regarding claim 6, Miller in view of Yagi teaches the offline teaching device according to claim 1, wherein the plurality of measurement procedure information cause the measuring device to measure the measurement content of the target object in an order according to the input order for the plurality of measurement information for each of the plurality of measurement points, which is included in the plurality of measurement procedure information (Miller, fig 4D; para 25, lines 1-6; para 43, the last 8 lines; para 45, lines 1-8; Yagi, col 8, lines 14-19, 27-35, and 41-50).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, in view of Miller, in view of Yagi, and further in view of Santiquet et al. (U.S. Patent No. 10,474,763), referred herein as Santiquet.
Regarding claim 7, Miller in view of Yagi teaches the offline teaching device according to claim 1, wherein the interface screen includes icons corresponding to the plurality of options, and the measurement content at each of the plurality of measurement points is input on the interface screen by selecting one of the icons according to an input of the input unit, and measuring the three-dimensional shape of the object displayed by the display unit according to the input of the input unit to select the each of the plurality of measurement points at which the measurement content is executed (Miller, figs 4A-4D, the icons down the right side; para 40; para 43, lines 1-4, 13-18, and the last 8 lines; para 44, lines 1-10; para 45, lines 6-8; para 46, lines 1-14).
Miller in view of Yagi does not explicitly teach dragging the selected icon according to the input of the input unit and then dropping the selected icon at a desired point on the three-dimensional shape.
Santiquet teaches a display unit to display the three-dimensional shape of an object and an interface screen for receiving input specifying manipulations to be made to the object (figs 4 and 5, col 2, line 55 though col 3, line 9; col 5, lines 17-31), wherein an input comprises dragging a selected icon according to the input and then dropping the selected icon at a desired point on the three-dimensional shape (col 5, lines 32-50).
It would have been obvious to one of ordinary skill in the art to utilize such a drag and drop operation because as taught by Santiquet, this simplifies what can be an other-wise difficult task for the user to accurately provide input on the three-dimensional shape, thus improving the input interface and enabling the system to easily recognize the user’s intentions (see, for example, Santiquet, col 2, lines 35-54 and col 5, lines 36-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613